*364Concurring Opinion by
Judge Rogers :
I disagree with the majority’s holding that the records sought by the appellant were not public records as generally defined by Section (2) of the (Right-to Know) Act of June 21, 1957, P.L. 390, as amended, 65 P.S. §66.1(2). I can discern no significant difference between the information here sought and that' obtained as the result of our holdings in Young v. Armstrong School District, 21 Pa. Commonwealth Ct. 203, 344 A.2d 738 (1975), and Friedman v. Fumo, 9 Pa. Commonwealth Ct. 609, 309 A.2d 75 (1973), both being cited in note 3 of the majority opinion. However, I concur in the result because the records sought by the appellant, described by the majority as “a history file printout'of all the information with respect to all the cases assigned to a particular assistant district attorney”, are material “access to . . . which is prohibited, restricted or forbidden by statute law” specifically excepted from the definition under a proviso of Section 66.1.
The records sought by the appellant clearly comprise criminal history record information as defined in the Criminal History Record Information Act at 18 Pa. C. S. §9102. As such, their dissemination to a noncriminal justice agency is restricted by 18 Pa. C. S. §9121 (b)(2) which requires the extraction from case histories of any information relating to the initiation of criminal proceedings where there is a disposition of acquittal, dismissal or withdrawal of charges, the entry of a nolle prosequi, an indefinite postponement, or where the individual has otherwise been found not guilty. The appellant was clearly not entitled to “all the information with respect to all the cases assigned to a particular assistant district attorney”, his opponent in a race for the office of District Attorney. Indeed, the infomation which he was really seeking — of his opponent’s apparent failures as a *365prosecutor — was exactly what was restricted. I think that his request, as made, was properly refused.
President Judge Ceumlish joins in concurring opinion.